The Honorable Matt Blunt Missouri Secretary of State James C. Kirkpatrick State Information Center 600 West Main Street Jefferson City, MO  65101
Dear Secretary Blunt:
On July 16, 2001, you submitted to us a summary statement for the petition submitted by Matt Kleinsorge relating to the definition of marijuana.  The summary statement, prepared pursuant to Section 116.334, RSMo 2000, is as follows:
    Shall section 195.010 be amended so that the definition of marijuana will not include any plant species Cannabis having a concentration of tetrahydrocannibol of equal to or less than 0.5% by dry weight, so that such species are no longer considered controlled substances?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement.  Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                   JEREMIAH W. (JAY) NIXON Attorney General